Title: To Thomas Jefferson from Alexander Hamilton, 26 December 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department Decr 26 1792

I beg leave to suggest, that it would be useful for the Consuls of the United States, every where to be possesed of the Laws of the U. States respecting Commerce and Navigation—giving it as a Standing instruction, to make known in the best manner possible, in the parts where they reside those regulations, which are necessary to be complied with abroad, by Merchants, and the Owners and Masters of Ships. Prohibitions and penalties in some cases exist as in the 10th and 13th Sections of the Act concerning the duties on spirits distilled within the united States: an ignorance of which is experienced to be a source of embarrassment and in some instances of expence and vexation to foreign Merchants and Navigators.
It would also be of use, in the operations of the Treasury, if our Consuls in France were directed to transmit, by every opportunity, the state of exchange between their respective places of residence and London and Amsterdam and the current difference between specie and assignats: this has reference particularly to the execution of the 17th Section of the Act entitled “an Act for raising a further Sum of money for the protection of the frontiers.” I have the honour to be very respectfully Sir your Obed Servt

Alex Hamilton

